Citation Nr: 0840013	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  99-09 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	David E. Boelzner, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran, B.J. & L.W.


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from May 1970 to November 
1971.  

By rating action in June 1987, service connection was denied 
for a psychiatric disorder.  The veteran was notified of this 
decision and did not appeal.  

In February 1995, the Board of Veterans' Appeals (Board) 
denied service connection for PTSD.  

This matter initially came before the Board on appeal from a 
February 1998 decision by the RO which found that new and 
material evidence had not been received to reopen the claim 
of service connection for PTSD.  In April 2001, the Board 
reopened the veteran's claim and remanded the appeal for 
additional development.  The Board remanded the appeal for 
additional development in September 2004.  In August 2005, a 
hearing was held at the RO before the undersigned member of 
the Board.  

In February 2006, the Board denied service connection for a 
psychiatric disorder, to include PTSD, and the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  In August 2007, the 
Court vacated and remanded the February 2006 Board decision.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran's current psychiatric disorder, diagnosed as 
psychosis not otherwise specified, was not present in service 
or until more than one year after discharge from service.  

3.  The preponderance of the credible medical evidence 
establishes that the veteran does not meet the diagnostic 
criteria for PTSD.  

4.  The veteran does not currently have PTSD as a result of 
his period of active service.  


CONCLUSION OF LAW

A psychiatric disorder, including PTSD was not incurred in or 
aggravated by service nor may a psychosis be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159 (2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Since the Board has concluded that the preponderance of the 
evidence is adverse to the veteran's claim of service 
connection for a psychiatric disorder, to include PTSD, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman, 19 Vet. App. 
473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

In this case, a letter dated in June 2003 was sent by VA to 
the veteran in accordance with the duty to notify provisions 
of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although the letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
the claim was readjudicated, and supplemental statements of 
the case (SSOC) were promulgated in February and August 2004.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
or SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) [hereinafter Mayfield III].  As a matter of law, 
the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

Here, the veteran was notified of the evidence that was 
needed to substantiate his claim, what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The veteran was 
notified of his responsibility to submit evidence which 
showed that he had a disability at present which had its 
onset in or was otherwise related to service, of what 
evidence was necessary to establish service connection, and 
why the current evidence was insufficient to award the 
benefits sought.  

The veteran's service medical records and all VA and private 
medical records identified by him have been obtained and 
associated with the claims file.  The veteran was examined by 
VA during the pendency of the appeal and testified at a 
hearing at the RO before the undersigned member of the Board 
in August 2005.  Based on a review of the claims file, the 
Board finds that there is no indication in the record that 
any additional evidence relevant to the issue to be decided 
herein is available and not part of the claims file.  See 
Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  

The Board thus concludes that any deficiency in the notice to 
the veteran or the timing of any notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that even though the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, and the error was harmless).  
Additionally, there has been no prejudice to the veteran in 
the essential fairness of the adjudication.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of ten percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1131, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If the VA determines that the veteran 
engaged in combat with the enemy and the alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required, provided that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. 
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, the VA determines that the veteran did 
not engage in combat with the enemy or that the veteran 
engaged in combat with the enemy, but the alleged stressor is 
not combat-related, the veteran's lay testimony, by itself, 
is insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's 
statements or testimony.  Cohen v. Brown, 10 Vet. App. 128, 
142 (1993).  

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.304(f) (2007); see also Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  The Board must analyze and 
weigh the probative value and assess the credibility of the 
relevant evidence and provide a statement of reasons for 
accepting or rejecting the evidence.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. 
App. 49, 59 (1990).  The Board may not base a decision on its 
own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  

Governing VA regulations provide that personality disorders 
are not diseases within the meaning of applicable legislation 
providing for payment of VA disability compensation benefits.  
See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2007).  Accordingly, 
service connection for any personality disorder would not be 
warranted.  

Factual Background & Analysis

In the Memorandum Decision, the Court found, in essence, that 
the Board's analysis of the veteran's claim was deficient on 
three counts.  First, that in dismissing two favorable 
medical opinions on the basis that the veteran's 
inconsistencies or uncorroborated testimony rendered the 
medical opinions worthless, the Board misinterpreted the 
Court's holdings in Swann v. Brown, 5 Vet. App. 229 (1993) 
and Reonal v. Brown, 5 Vet. App. 458 (1993).  Second, that 
the Board reasoning that the veteran's medical evidence is 
incompetent because the veteran's statements were 
uncorroborated and that his corroborating evidence did not 
need to be examined because there is no competent medical 
opinion was circular, and did not provide the veteran with a 
clear explanation as to the precise reasons for its decision.  
Third, that the Board failed to make a credibility 
determination as to the veteran's testimony concerning his 
service stressors.  

Initially, the Board is aware of the Court's instructions in 
Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the 
effect that a remand by the Court is not "merely for the 
purposes of rewriting the opinion so that it will 
superficially comply with the 'reasons or bases' requirement 
of 38 U.S.C.A. § 7104(d)(1)."  A remand is meant to entail a 
"critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.  

After review of all the evidence of record, the Board finds 
that the preponderance of the evidence is against a favorable 
disposition of the veteran's appeal. 

As will be discussed in greater detail in the decision below, 
the Board finds that the veteran is not a reliable historian 
as to the purported stressors in this case.  His varying 
accounts of the circumstances of his claimed stressors are 
inconsistent with the objective record on several significant 
counts.  Although it is asserted on the veteran's behalf that 
such inconsistencies are minor and should be "reasonably 
expected" given that they were reported eight years apart, 
the Board disagrees.  The veteran's inconsistent statements 
are not limited to just the circumstances surrounding two 
mortar attacks, but also his duty stations, assignments, and 
other stressor related contentions.  

When first seen by a private psychologist in July 1989, the 
veteran complained of sleep disturbance, flashbacks, 
depression, anger, and being socially withdrawn.  He 
described his childhood history and reported that he started 
drinking alcohol, smoking marijuana and using heroin when he 
was in Vietnam.  He reported that he saved a friend's life 
during a mortar attack in Vietnam, and said that he had 
feelings of self hatred for having killing a "Gook."  

Additional private medical records, received in August 1997, 
show that the veteran was hospitalized with paranoid 
ideations and violent tendencies in April 1975.  The veteran 
was started on anti-psychotic medications for overt psychotic 
symptomatology and responded well.  The discharge diagnoses 
included schizophrenia, paranoid type.  

In a letter received in October 1990, the veteran reported 
that his first duty assignment was with the 122nd Infantry 
Company (122nd Inf Co) at Phu Hiep.  He said that he was 
assigned to that unit for five months pulling guard duty and 
going on patrols in the surrounding hillside.  He said that 
the base was under constant mortar fire "every other night" 
and that after the first few nights, he saw what a mortar 
round could do because a guy got hit, but did not die.  While 
he did not provide any specific timeline, he said that his 
unit received orders to abandon the base at Phu Hiep and move 
to Tuy Hoa Air Force base (AFB), and that he was transferred 
to the 180th Aviation Company at Tuy Hoa as a supply clerk.  
He said that the night before they pulled out, the base came 
under heavy attack and that there were about 24 casualties in 
all, though he did not know any of them personally.  

The veteran described three stressor incidents that occurred 
at Tuy Hoa.  He reported that he saved the life of another 
soldier during a mortar attack while on guard duty and said 
that they vacated the structure just before a mortar round 
destroyed the tower.  Two weeks later, he reportedly was 
firing his rifle at some dogs while on guard duty when his 
rifle backfired and blew up in his face injuring his right 
ear.  Later that month, his unit came under mortar attack and 
few soldiers from the 125th were injured.  He also reported 
that he was given a General discharge from the service for 
being AWOL from his unit when he went to town without a pass.  

In a statement received two years later, in April 1992, the 
veteran reported that he and another soldier were on guard 
duty in a tower in Phu Hiep with the 122nd Inf Co when they 
came under mortar attack.  He reported that mortars were 
falling everywhere, and that the two of them got out just 
before the tower was destroyed by a mortar round.  The 
veteran reported that the next tower down from the one he was 
in was also destroyed by a mortar round during the attack, 
and that two soldiers in that tower were killed.  

On VA examination in October 1997, the veteran described two 
mortar attacks, one when he first arrived at Tuy Hoa, and the 
second when he was at Phu Hiep.  The first incident involved 
a mortar attack while he was on guard duty in a tower.  He 
said that no one was injured in the attack but that he was 
extremely frightened and began to experience symptoms of 
psychosis right after the attack.  The second incident was a 
mortar attack while he was guarding ammunition at Phu Hiep.  
He said that mortar rounds fell very close to him and he 
thought he was going to die, and that other soldiers were 
wounded in the attack.  

On a stressor statement, received in January 2002, the 
veteran reported three incidents that he believed caused his 
psychiatric problems.  The first stressor was when his unit 
(122nd Inf Co) came under mortar attack outside the city of 
Phu Hiep.  The two other incidents occurred at Tuy Hoa AAF.  
One incident was when his weapon jammed and back fired while 
on guard duty, causing deafness in his right ear.  The other 
incident involved a mortar attack while he was on guard duty 
in a tower.  

The veteran's service personnel records showed that he served 
in Vietnam from November 1970 to November 1971.  He was 
initially assigned to Headquarters & Headquarters Company, 
17th Combat Aviation Group (HHC, 17th Cbt Avn Gp) as a 
security guard from November 16, to December 16, 1970, and 
was reassigned to the 180th Avn Co (ASH) as a supply clerk on 
December 16, 1970.  He was sent back to the States on 
November 9, 1971, and given an administrative discharge under 
general conditions.  Regarding his initial duty assignment of 
security guard, while it is possible that the veteran may 
have pulled guard duty with the 122nd Inf Co, the records 
showed that he was never officially assigned to the 122nd Inf 
Co.  

Assuming, for the sake of argument, that the veteran was 
temporarily assigned to the 122nd Inf Co at Phu Hiep from 
HHC, 17th Cbt Avn Gp when he arrived on November 6, 1970, the 
records showed that he was transferred to the 180th Avn Co on 
December 16, 1970, and that his duty assignment was changed 
from security guard to supply clerk.  Thus, his assertions 
that he was assigned to the 122nd as a security guard for 
five months is contradicted by the service personnel records 
which showed that he worked as a security guard for one month 
before he was reassigned to the 180th Avn Co at Tuy Hoa AFB 
as a supply clerk.  

Concerning the mortar attacks at Phu Hiep and Tuy Hoa, a 
report from the U.S. Army and Joint Services Records Research 
Center (JSRRC) (formerly U.S. Armed Services Center for Unit 
Records Research (USASCURR)) in June 2003, included extracts 
of a unit history for the 268th Aviation Battalion (268th Avn 
Bn); the higher headquarters of the 180th Avn Co, for the 
period 1967 to 1972, a history of the 17th Cbt Avn Gp from 
December 1965 to January 1972, and an Operational Report 
Lessons Learned from November 1970 to April 30, 1971.  The 
latter report included significant engagements for various 
artillery units in and around Phu Hiep.  The report showed 
two incidents involving incoming mortar rounds and small arms 
fire at Phu Hiep, the first one was on December 29, 1970, and 
the other on January 28, 1971.  However, neither incident was 
shown to have involved the 122nd Inf Co or any unit from the 
17th Cbt Avn Gp, including HHC.  

Moreover, the veteran's personnel records showed that he was 
reassigned to the 180th Avn Co at Tuy Hoa AAF on December 16, 
1970, 13 days prior to the first mortar attack at Phu Hiep.  
Therefore, the veteran's presence at Phu Hiep during the one 
and only mortar attack during the months of November and 
December 1970, was physically impossible.  The fact that 
there were no mortar attacks at Phu Hiep between November 16, 
and December 16, 1970 (when the veteran was transferred to 
Tuy Hoa AAF) contradicts further, his assertions that he came 
under mortar attack at Phu Hiep, or that Phu Hiep was under 
constant mortar attack "every other night" when he was 
stationed there.  

Historically, the unit history for the 268th Avn Bn (the 
higher headquarters of the 180th Avn Co) showed that enemy 
attacks on Phu Hiep AAF increased between August 27, and 
September 4, 1970, including one attack that caused 
significant structural damage and resulted in 25 casualties.  
The 268th Avn Bn moved from Phu Hiep to Tuy Hoa AFB (renamed 
Tuy Hoa Army Airfield (AAF)) between October 25, and November 
9, 1970.  The veteran reported that when he was transferred 
to the 180th Avn Co, the unit was at Tuy Hoa AAF.  Thus, it 
would appear that the 180th Avn Co moved to Tuy Hoa at the 
same time as the parent unit.  In any event, the official 
service records showed that the veteran was reassigned as a 
supply clerk to the 180th Avn Co at Tuy Hoa AAF on December 
16, 1970.  

As to the veteran's assertion that there was an all out 
mortar and rocket assault on his base the night prior to 
leaving Phu Hiep that resulted in dozens of casualties, the 
official service records clearly contradict this assertion.  
As noted above, the official service records do not show any 
enemy attacks at Phu Hiep between November 1, and December 
29, 1970.  The Board does note that official reports document 
a major attack on the 268th Avn Bn a couple of months prior 
to the veteran's arrival in Vietnam.  In any event, the 
official unit records do not show any attacks at Phu Hiep 
from the time the veteran arrived in Vietnam to December 29, 
1970, nearly two weeks after he was reassigned to supply at 
Tuy Hoa AAF on December 16, 1970.  

The unit history for the 268th Avn Bn indicated that during 
the post-Tet period of 1971 (late January), enemy activities 
in Phu Yen Province reached a moderate level, with the 
highpoint occurring on April 25, 1971 when Tuy Hoa AAF was 
subject to a combined mortar, rocket, and ground attack.  
Five rounds of 60mm mortar fire resulted in no friendly 
casualties or damage, and one bunker was damaged by a B40 
rocket.  The enemy retreated when reaction forces were 
deployed to the scene.  

The veteran's service personnel records showed that he was 
stationed at Tuy Hoa AAF at the time of the April 1971 
attack.  While the Court has held that being subject to 
incoming mortar rounds may be sufficient to satisfy the 
stressor element necessary to establish service connection, 
the mere fact that an individual was physically present in an 
area during a mortar attack is not, by itself, conclusive 
evidence that he engaged in combat with the enemy under 
38 U.S.C.A. § 1154.  

Section 1154, requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  Section 
1154 does not apply to veterans who served in a general 
"combat area" or "combat zone" but did not themselves 
engage in combat with the enemy.  See VAOPGCPREC 12-99 
(October 1999).  

In this case, although the veteran was asked to provide 
detailed information concerning the alleged stressors on 
several occasions, he has never provided any specific 
information as to the approximate dates of the claimed 
events.  The veteran described two stressor incidents 
involving mortar attacks that he reportedly experienced in 
Vietnam and said that the first incident occurred shortly 
after he arrived in Vietnam.  The veteran did not offer any 
timeline for the second stressor, though he did provided a 
more detailed account of the events of the second incident.  
Because the veteran has not been able to provide information 
concerning the approximates dates of the alleged stressor 
events, the Board must attempt to reconcile his account of 
his alleged stressors with the official service records to 
determine, first, if he is a credible historian and if so, 
whether his activities constitute combat with the enemy under 
38 U.S.C.A. § 1154 and consistent with 38 C.F.R. § 3.304(f).  

In this regard, the veteran asserted that Tuy Hoa AAF came 
under heavy attack while he was on guard duty, and that the 
tower he was in was destroyed by a mortar round.  He also 
reported that mortar rounds were falling "everywhere" and 
that two soldiers in the guard tower just down from his were 
killed in the same attack when that tower was destroyed by a 
mortar round.  As noted above; however, the unit history 
reports showed that the "highpoint" of enemy activity in 
the entire province surrounding Tuy Hoa after January 1971, 
was an attack on April 25, 1971, and involved only five 
incoming mortar rounds and one B40 rocket.  The report noted 
that, other than damage to one bunker, there was no 
structural damage of any kind and, more importantly, no 
casualties.  

In this case, there is no evidence to support the veteran's 
version of the events during the only confirmed mortar attack 
on Tuy Hoa AAF during the time that he was assigned to that 
facility.  The Board does not dispute the fact that the 
veteran was stationed at Tuy Hoa AAF on the date of the 
mortar attack.  However, while the record generally confirms 
that there was a mortar attack at Tuy Hoa while the veteran 
was stationed there, the official unit history contradicts 
much of the veteran's account of the event.  The official 
record confirmed that the base received six incoming rounds, 
none of which caused any significant damage and no 
casualties.  Under the circumstances, the Board finds that 
the veteran's description of constant mortar rounds, two 
towers destroyed and at least two casualties, is not 
supported by the credible evidence.  The Board is cognizant 
of the holdings in Pentecost v. Principi, 16 Vet. App. 124 
(2002) and Suozzi v. Brown, 10 Vet. App. 307 (1997), cases in 
which there were additional independently verified evidence 
of the stressor incident.  In this case, the official unit 
history contradicts the veteran's version of the attack and 
the severity of injuries and damage.  The veteran's 
description of the mortar attack and damages that he 
allegedly experienced at Tuy Hoa is incompatible with the 
official unit records and undermines his assertions of 
personal involvement.  

The Board does not expect that every single detail of a 
claimant's reported stressor would be described exactly the 
same, and that some minor discrepancies would not be unusual.  
See Suozzi v. Brown, 10 Vet. App. 307 (1997.  However, in 
this case, the veteran's descriptions of his claimed 
stressors were not only at variance with the official unit 
histories, but varied significantly and materially over the 
years.  

For instance, as noted above, the veteran initially asserted 
to a private psychologist in 1989, that he killed a 
Vietnamese.  Yet, the veteran never mentioned this stressor 
or any ruminations of the alleged event at any time since the 
initial private evaluation in 1989.  Subsequent to the prior 
Board decision, the veteran's attorney argued that there was 
no inconsistency in the fact that the veteran "omitted" to 
mention the killing and that this was just a minor oversight 
that should be expected.  However, the fact that the veteran 
never reported this stressor incident again, and has never 
provided any information as to the circumstances of the 
claimed killing raises serious questions as to his ability to 
provide accurate and reliable information.  The evidence 
showed that the veteran was on security guard duty for one 
month during his time in Vietnam.  Therefore, it would be 
reasonable to assume that the incident would have occurred 
during that time frame.  However, the unit history reports 
showed that there were no attacks at Phu Hiep during the 
period that the veteran was assigned to security guard duty.  
Since the veteran's duty assignment during his remaining 
period of service in Vietnam was that of a stock clerk at a 
major installation which had its own dedicated security, it 
is unlikely that the claimed incident would have occurred 
when he was a clerk.  Since the veteran has not provided any 
information as to the approximate dates of this claimed 
stressor, the Board is unable to confirm his allegations and 
is constrained to consider his contentions in light of the 
objective evidence of record.  

Since the veteran is not shown to have engaged in combat with 
the enemy, his bare allegations are insufficient to establish 
occurrence of a claimed in-service stressor and must be 
corroborated by official service records or other credible 
supporting evidence.  Zarycki v. Brown, 6 Vet. App. 91 
(1993); Doran v. Brown, 6 Vet. App. 283 (1994).  In this 
case, while there is general corroborating evidence of a 
mortar attack at Tuy Hoa AAF, the Board finds the veteran's 
description of the event not to be credible given the 
significant discrepancies in the reported details.  

The Board has considered the "buddy statement" from a 
fellow soldier but finds that it does not offer any probative 
information concerning the veteran's claimed stressors.  The 
letter and a copy of one page of the soldier's DA Form 20 
indicated that he was assigned to HHC 17th Avn Gp from 
November 14, 1970 to February 18, 1971.  The soldier also 
stated that he pulled security guard duty with the 122nd Inf 
Co in Phu Hiep.  The question of whether the veteran was 
assigned to HHC 17th Avn Gp and served in Phu Hiep is not in 
dispute.  Although the buddy statement indicated that they 
were assigned to the 122nd Inf Co, the official service 
records for both soldiers showed that they were assigned to 
HHC 17th Avn Gp.  Whether or not assignment to the same unit 
involved security guard duty with the 122nd Inf Co is not 
material to the veteran's claim.  The letter did not provide 
any information which would serve to confirm any of the 
veteran's claimed stressors, and merely showed that both 
soldiers were assigned to the same unit for a short and 
overlapping period of time.  

The evidence favorable to the veteran's claim consists of a 
July 1989 private psychological evaluation report, an October 
1997 VA psychiatric examination, and statements and testimony 
by family members.  

The Board considered the statements and testimony by family 
members to the effect that the veteran was not the same 
person when he came home from Vietnam, and that he was 
nervous, anxious, irritable, paranoid, restless, talked to 
himself, didn't sleep much, and could not hold a job for very 
long.  However, the Board finds that such statements are not 
probative of the matter at issue.  That is, while these 
individuals can describe their observations, none have 
demonstrated competency to render a diagnosis or etiology of 
a psychiatric disorder.  The family members are not shown to 
possess any medical expertise in the field of psychiatry, and 
any interpretation of their observations for purposes of a 
medical diagnosis, would be purely speculative.  

Turning to the two favorable medical opinions, the Board 
finds that both examiner's relied primarily on the veteran's 
self-described history.  As explained above, the Board finds 
that the veteran is not a credible or reliable historian and 
that any opinion based on his unsubstantiated stressors is of 
little probative value.  Coburn v. Nicholson, 19 Vet. App. 
427 (2006).  

The only stressors mentioned in the July 1989 private 
examination report was saving his friend's life during the 
mortar attack on the guard tower and killing a Vietnamese.  
The stressors reported on the October 1997 VA examination 
included the mortar attack on the guard tower at Tuy Hoa, and 
another mortar attack after he was sent to Phu Hiep.  As 
discussed above, the veteran's description of the alleged 
stressor incidents were not only inconsistent with, but were 
contradicted by the unit history reports as there is no 
corroborating evidence that the veteran killed anyone in 
Vietnam, and no corroborating evidence that the guard tower 
the veteran was in "blew up", and no official verification 
that the veteran was involved in a mortar attack at Phu Hiep 
in which soldiers were wounded.  See Moreau v. Brown, 9 Vet. 
App. 389 (1996).  At the time of the examination, the veteran 
reported that the attack at Phu Hiep was especially traumatic 
to him because he saw other soldiers who were wounded and 
killed by enemy fire.  This aspect of the veteran's purported 
stressors, as not above, is clearly contradicted by the 
official service records.

It is apparent that neither examiner reviewed the claims 
file.  As was evident to the later VA panel psychiatrists, 
there were a number of discrepancies in the veteran's self-
described stressor accounts.  Although the panel report did 
not include a discussion of the specific inconsistencies; 
they are, as indicated above, readily apparent upon review of 
the claims file.  The panel report included a detailed 
description of the veteran's medical history, including the 
two favorable medical reports, and provided a rational 
explanation for finding that the veteran did not meet the 
full criteria for a diagnosis of PTSD.  The panel diagnosis 
was that of a psychosis not otherwise specified.  Further, 
the examiners opined that the veteran's psychosis was not 
related to service and was most likely related to his history 
of drug and alcohol abuse.  The report indicated that the 
veteran was questioned in detail about each of the criteria 
for a diagnosis of PTSD, and that his stressor exposure under 
Category A was marginal, at best.  Even assuming that 
Category A was satisfied, they concluded that the veteran did 
not meet the criteria for the remaining Categories for a 
diagnosis of PTSD.  

The attorney for the veteran argued before the Court that the 
Board's reliance on the fact that the veteran denied any 
history of psychiatric symptoms at the time of his service 
separation examination should not be "taken seriously" 
because it would require him to "properly and persuasively 
diagnose himself."  The attorney then went on to assert that 
the veteran was perfectly competent to testify about matters 
of which he had personal knowledge and which do not require 
specialized training, namely his own symptoms and the 
occurrence of events."  (Appellant's brief, p. 13-14).  

However, the Board does not concur that the veteran's denial 
of any history of symptoms such as, depression or excessive 
worry, trouble sleeping, nightmares, memory loss, or nervous 
trouble of any sort on Reports of Medical History for 
separation in October and November 1971, should be 
disregarded.  Such evidence is clearly relevant to the issue 
at hand since the veteran now claims that he had psychiatric 
symptoms in service and that he was discharged because of 
psychiatric problems.  The fact that he reported that he was 
given a general discharge because he tested positive for drug 
use, notwithstanding (see February 1991 VA examination 
report), his DD 214 showed that he was administratively 
discharged under general conditions for unsuitability because 
of character and behavioral problems.  There is no credible 
evidence in the service medical records that the veteran 
experienced any psychiatric problems during service.  The 
fact that the veteran denied any history of psychiatric 
symptoms during service, but years later claimed that he had 
psychiatric symptoms goes directly to the question of 
credibility.  The Board does not dispute that a claimant is 
competent to offer testimony concerning symptoms he has 
experienced, but any such assertions must be weighed against 
other contradictory statements of record.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Maxon v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. 
Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) [it was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints]; see also Forshey v. 
Principi, 284 F. 3d 1335 (Fed. Cir. 2002) ["negative 
evidence" could be considered in weighing the evidence].  

The October 1997 VA examiner's conclusion that the veteran 
manifested psychotic symptoms in service secondary to PTSD 
could only have been based on the veteran's self-described 
history, as there were no objective findings or any 
contemporaneously recorded subjective complaints in the 
service medical records or until several years after service.  
Furthermore, the veteran has not offered any explanation as 
to why he didn't report any of the symptoms that he now 
alleges were present from the very beginning of his tour of 
duty in Vietnam.  Under the circumstances, the Board finds 
that the October 1997 VA opinion relating the veteran's 
current psychiatric disorder to service is of limited 
probative value.  

On the other hand, the Board finds the November 2003 VA panel 
opinion persuasive as it was based on a longitudinal review 
of all the evidence of record, including the two favorable 
opinions, and included a detailed discussion of all relevant 
facts.  The panel considered other possible diagnoses, and 
offered a rational and plausible explanation for concluding 
that the veteran does not have an acquired psychiatric, 
including PTSD which is related to service.  The panel even 
stated that even if one allowed category A, the veteran 
clearly did not meet criteria B, C, or D for a diagnosis of 
PTSD.  Thus, to the extent that there is "marginal" 
corroboration of the veteran's exposure to a traumatic event 
since there is corroboration that there was one mortar attack 
at Tuy Hoa while the veteran was stationed there, the veteran 
still does not meet the remaining criteria for a diagnosis of 
PTSD.

While the veteran believes that his current psychiatric 
problems are related to service, as a layperson, he is not 
competent to offer an opinion as to medical causation or 
etiology.  Epps v. Brown, 9 Vet. App. 341 (1996); Espiritu, 2 
Vet. App. 492 (1992).  See also Franzen v. Brown, 9 Vet. 
App. 235 (1996).  

The first evidence of any psychiatric problem, diagnosed as 
schizophrenia, was on a private hospital report in April 
1975, more than three years after discharge from service.  As 
there was no credible evidence of a psychosis in service or 
within the one year of discharge from service, and no 
credible evidence relating any current psychosis to military 
service, the Board finds no basis to grant service connection 
for an acquired psychiatric disorder, other than PTSD.  

As there is no evidence of a psychiatric disorder in service, 
no basis for consideration of presumptive incurrence or 
aggravation of a psychosis, and no current diagnosis of PTSD 
based on an independently verifiable in-service stressor and 
the constellation of symptoms associated with that disorder, 
service connection for a psychiatric disorder, including PTSD 
is denied.  


ORDER

Service connection for a psychiatric disorder, to include 
PTSD is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


